DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Mayer on 15 June 2022.
The application has been amended as follows: 
1.	(Currently Amended) A method comprising:
determining, by a processor, if a lever is necessary to operate a vehicle door, wherein the lever is disposed in a cavity of the vehicle door; and
in response to determining the lever is necessary, manipulating, by the processor, a soft robotics material enclosing the lever and the cavity into an in-use state, the in-use state presenting the lever in a usable state, wherein the soft robotics material encloses the lever in a rest state and the in-use state;
wherein the soft robotics material provides a smooth surface aligned with a surface of a door panel of the vehicle door when in [[a]] the rest state and manipulating the soft robotics material comprises applying one or more stimuli to the soft robotics material.

8.	(Currently Amended) A soft robotics vehicle door handle system comprising: 
a cavity disposed in a handle area of a vehicle door;
a lever disposed in the cavity;
a soft robotics material enclosing the lever and the cavity, the soft robotics material being aligned with a surface of a door panel of the vehicle door when the soft robotics material is in a rest state;
one or more sensors;
one or more actuators configured to apply one or more stimuli to the soft robotics material; and
an actuator control circuit communicatively coupled to the one or more actuators and the one or more sensors,
wherein, in response to the actuator control circuit determining the lever is necessary to operate the vehicle door, the actuator control circuit controls application of one or more stimuli to the soft robotics material to manipulate the soft robotics material into an in-use state, the one or more stimuli applied using the one or more actuators, wherein the soft robotics material encloses the lever in the rest state and the in-use state.

16.	(Currently Amended) A soft robotics vehicle door handle system comprising: 
a cavity disposed in a handle area of a vehicle door;
a soft robotics material comprising a lever, the lever disposed within the cavity, wherein:
the soft robotics material encloses the cavity and the lever, and
the soft robotics material is aligned with a surface of the vehicle door when the soft robotics material is in a rest state;
	one or more sensors;
	one or more actuators configured to apply one or more stimuli to the soft robotics material; and
	an actuator control circuit communicatively coupled to the one or more actuators and the one or more sensors;
	wherein:
	in response to the actuator control circuit determining the lever is necessary to operate the vehicle door, the actuator control circuit controls application of one or more stimuli to the soft robotics material to manipulate the soft robotics material into an in-use 
	manipulating the soft robotics material into the in-use state comprises deforming the soft robotics material so that the lever is presented in a usable state, wherein the soft robotics material encloses the lever in the rest state and the in-use state.

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
While the references of record teach many features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-16. Claims 1, 8, and 16 recite a soft robotics material enclosing a lever and a cavity, the soft robotics material being manipulated into an in-use state so that the lever is presented in a usable state, and the soft robotics material enclosing the lever in a rest state and an in-use state. 
Browne et al., US 9631915, discloses a method comprising determining, by a processor, if a door handle is necessary to operate a vehicle door (col. 14 lines 12-16) and in response, manipulating a soft robotics material enclosing the door handle and a cavity into an in-use state, the in-use state presenting the door handle in a usable state (col. 5 lines 4-12, 48-52; col. 6 lines 2-7). However, Browne teaches an embodiment of a soft robotics material enclosing a cavity (see Fig. 6) that can be manipulated into an in-use state to reveal a member (154 Fig. 6). Browne fails to disclose that the soft robotics material is manipulated into an in-use state and the soft robotics material encloses the lever in the in-use state. The examiner can find no motivation to modify the door handle system disclosed by Browne such that the soft robotics material encloses the lever in the in-use state without use of impermissible hindsight and/or destroying the intended structure and operation of the disclosed system. 

George, US 2348065, discloses a soft robotics vehicle door handle system comprising a cavity disposed in a handle area of a vehicle door; a lever disposed in the cavity; a soft robotics material enclosing the lever and the cavity, the soft robotics material being aligned with a surface of a door panel of the vehicle door when the soft robotics material is in a rest state. However, George teaches the material enclosing the lever has a slit for the user to reach through and grasp the lever. George does not disclose manipulating, by the processor, a soft robotics material into an in-use state presenting the lever in a usable state. The examiner can find no motivation to modify the door handle system disclosed by George to include manipulating, by a processor, the soft robotics material to present the lever without use of impermissible hindsight and/or destroying the intended structure and operation of the disclosed system. 

Wulfert et al., DE 102009025943 B3, discloses a method for a soft robotics vehicle door handle system comprising determining, by a processor, if a handle is necessary to operate a vehicle door and in response to determining the handle is necessary, manipulating a soft robotics material to an in-use state that presents a handle in a useable state. However, Wulfert et al. teaches the soft robotics material in the in-use state is the handle. Wulfert et al. does not disclose the soft robotics material encloses a lever and a cavity. The examiner can find no motivation to modify the soft robotics material to additionally include a lever enclosed by the soft robotics material without use of impermissible hindsight and/or destroying the intended structure and operation of the door handle system taught by Wulfert et al.

Browne et al., US 7900986, discloses a method of determining by a processor when a door handle is necessary to operate vehicle door and manipulating a soft robotics material enclosing a cavity to an in-use state (Figs. 2d-2e). However, Browne et al. does not teach the soft robotics material encloses the cavity and a lever, and wherein the soft robotics material still encloses the lever in the in-use state. The examiner can find no motivation to modify the method and device disclosed by Browne et al. so the soft robotics material encloses a cavity and a lever and the soft robotics material still encloses the lever in the in-use state without use of impermissible hindsight and/or without destroying the intended structure and operation of the device. 

In regards to claims 2-7, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend. In regards to claims 9-15, the prior art fails to disclose each and every limitation of claim 8 from which the claims depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675